     Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,             )
                                      )
             Petitioner,              )
                                      )
v.                                    ) CIVIL ACTION NO. SA-14-CV-584-RCL
                                      )
REAL PROPERTY LOCATED AT 6250         )
WT MONTGOMERY ROAD, BEXAR             )
COUNTY, SAN ANTONIO, TEXAS,           )
                                      )
REAL PROPERTY LOCATED AT 6192         )
WT MONTGOMERY ROAD, BEXAR             )
COUNTY, SAN ANTONIO, TEXAS,           )
                                      )
REAL PROPERTY LOCATED AT 1116         )
W. BLANCO ROAD, BEXAR COUNTY,         )
SAN ANTONIO, TEXAS,                   )
                                      )
REAL PROPERTY LOCATED AT 22723        )
COLIBRIES STREET, BEXAR               )
COUNTY, SAN ANTONIO, TEXAS,           )
                                      )
REAL PROPERTY LOCATED AT 22719        )
COLIBRIES STREET, BEXAR               )
COUNTY, SAN ANTONIO, TEXAS,           )
                                      )
REAL PROPERTY LOCATED AT 22715        )
COLIBRIES STREET, BEXAR               )
COUNTY, SAN ANTONIO, TEXAS,           )
                                      )
REAL PROPERTY LOCATED AT 22710        )
COLIBRIES STREET, BEXAR               )
COUNTY, SAN ANTONIO, TEXAS,           )
                                      )
             Respondents.             )



        JOINT MOTION FOR ORDER ADOPTING HOLD HARMLESS
     AGREEMENT AND STIPULATION AND SETTLEMENT AGREEMENT


                                                                        Exhibit A
        Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 2 of 8




        Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas and the undersigned Assistant United States Attorney, and David

E. Dilley, Jr., counsel for Luis Armando Reynoso-Lopez, Individually and LRL-AC International

Real Estate Holdings, LLC., the Parties, and make this Joint Motion for Order Adopting Hold

Harmless Agreement and Stipulation and Settlement Agreement with regard to the following

properties, namely:

        1.   The real properties located and situated at 6250 WT Montgomery Road, Bexar

County, San Antonio, Texas and 6192 WT Montgomery Road, Bexar County, San Antonio,

Texas, with all buildings, appurtenances, and improvements thereon and any and all surface and

sub-surface rights, title and interests, if any, and being more particularly described as follows:

Field notes for a 43.84 Acre tract of land out of the T.A. Cook Survey No. 65 1/4, Abstract 1076,
County Block 4342 in Bexar County, Texas. Said 43.84 acre tract of land being a portion of a
called 45.63 acre tract as described in a Substitute Trustee's Deed, recorded in Volume 4391, Page
601 of the Real Property Records of Bexar County, Texas Said 43.84 acre tract being more
particularly described by metes and bounds as follows:
Beginning at a Txdot Monument found on the South right-of-way line of U.S. Hwy 90 for the
Northeast corner of the herein described 43.84 acre tract and being the Southeast corner of a called
1.769 acre tract as described in a deed from Federal Deposit Insurance Corp. to The State of Texas,
recorded in Volume 5143, Page 1293 of the Real Property Records of Bexar County, Texas, and
the Northwest corner of a called 25.01 acre tract as described in a deed from Shree Tilak Wasan
& Madha Shree Wasan to K.T. Wasan & Mohini K. Wasan, recorded in Volume 7229, Page 1926
of the Real Property Records of Bexar County, Texas.
Thence with the East line of this tract and being the West line of the aforesaid 25.01 acre tract,
South 00 degrees 00' 30" West, a distance of 1810.79 feet to a One half inch steel pin found for an
interior corner of this tract and being the Southwest corner of the aforesaid 25.01 acre tract.
Thence with the South line of the aforesaid 25.01 acre tract, South 89 degrees 54' 00" East, a
distance of 759.78 feet to a One half inch steel pin found for the Southwest corner of the aforesaid
25.01 acre tract and being a corner of this tract. Said point also being on the West line of a called
10.00 acre tract as described in a deed from Oscar Guajardo & Jesus Alberto Estrada & Ester R.
Estrada, recorded in Volume 7093, Page 620 of the Real Property Records of Bexar County, Texas.




                                                  2
        Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 3 of 8




 Thence with the West line of the aforesaid 10.00 acre tract South 00 degrees 02' 30" West, a
distance of 71.82 feet to a One half inch steel pin set for a corner of this tract and being an interior
corner of the aforesaid 10.00 acre tract.
Thence with the Western North line of the aforesaid 10.00 acre tract, South 89 degrees 30' 29"
West, a distance of 283.51 feet to a One half inch steel pin found for an interior corner of this tract
and being the Western Northwest corner of the aforesaid 10.00 acre tract.
Thence with the West line of the aforesaid 10.00 acre tract, South 00 degrees 10' 29" West, a
distance of 716.06 feet to a One half inch steel pin found for the Southeast corner of this tract and
being the Southwest corner of the aforesaid 10.00 acre tract.
Thence with the South line of this tract, South 89 degrees 55' 45" West, a distance of 1057.30 feet
to a One inch steel pin found for the Southwest corner of this tract being the Southwest corner of
the aforesaid 45.63 acre tract and the Southeast corner of a called 25.848 acre tract as described in
a deed to William Maurice Menard, recorded in Volume 5523, Page 297 of the Deed Records of
Bexar County, Texas.
Thence with the West line of this tract, North 00 degrees 03' 33" West, a distance of 2571.46 feet
to a One half inch steel pin set on the South right-of-way line of U.S. Hwy 90 for the Northwest
corner of this tract and being the Southwest corner of the aforesaid 1.769 acre tract.
Thence along the South right-of-way line of U.S. Hwy 90. North 86 degrees 50' 56" East, a distance
of 387.07 feet to the place of the beginning.
AND
Field notes for a 22.70 Acres tract of land out of the T.A. Cook Survey No. 65 1/4, Abstract 1076,
County Block 4342 in Bexar County, Texas. Said 22.70 acre tract of land being a portion of a
called 25.848 acre tract as described in a deed to William Maurice Menard, recorded Volume 5523,
Page 287 of the Deed Records of Bexar County, Texas. Said 22.70 acre tract being more
particularly described by metes and bounds as follows:
Beginning at a Txdot Monument found on the East right-of-way line of Montgomery Road for the
Southwest corner of the herein described 22.70 acre tract and being the Southeast corner of a called
2.010 acre tract of land as described in a deed from William Maurice Menard, Sr. and Joan Menard
to County of Bexar, recorded in Volume 5394, Page 1476 of the Real Property Records of Bexar
County, Texas.
Thence along the East right-of-way line of Montgomery Road, North 00 degrees 16' 08" East, a
distance of 2469.87 feet to a Txdot Monument found for a corner of this tract and being the
Southern Southeast corner of a called 1.125 acre tract of land as described in a deed from William
Maurice Menard, Sr. and Joan Menard to The State of Texas, recorded in Volume 5186, Page 837
of the Real Property Records of Bexar County, Texas.




                                                   3
        Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 4 of 8




Thence with the Cutback line of Montgomery Road, North 37 degrees 53' 29" East, a distance of
108.79 feet to a Txdot Monument found on the South right-of-way line of U.S. Hwy 90 for a corner
of this tract.
Thence along the South right-of-way line of U.S. Hwy 90, North 86 degrees 50' 56" East, a distance
of 313.89 feet to a One half inch steel pin set for the Northeast corner of this tract and being the
Southeast corner of the aforesaid 1.125 acre tract. Said point also being the Southwest corner of a
called 1.769 acre tract as described in a deed from Federal Deposit Insurance Corp. to The State
of Texas, recorded in Volume 5143, Page 1293 of the Real Property Records of Bexar County,
Texas.
Thence with the East line of this tract, South 00 degrees 03' 33" East, a distance of 2571.46 feet to
a One inch steel pin found for the Southeast corner of this tract and being the Southwest corner of
a called 45.63 acre tract as described in a Substitute Trustee's Deed, recorded in Volume 4391,
Page 601 of the Real Property Records of Bexar County, Texas.
Thence with the South line of this tract, South 89 degrees 47' 04" West, a distance of 394.48 feet
to the place of the beginning.

       2.     The real property located and situated at 1116 W. Blanco Road, Bexar County, San

Antonio, Texas 78232, with all buildings, appurtenances, and improvements thereon and any and

all surface and sub-surface rights, title and interests, if any, and being more particularly described

as follows:

Lot 3, Block 2, New City Block 18393, West Blanco Subdivision, an addition to the City of San
Antonio, Bexar County, Texas, according to the map or plat thereof, recorded in Volume 9537,
Page 20-21, Deed and Plat Records of Bexar County, Texas;

       3.     The real property located and situated at 22723 Colibries Street, Bexar County, San

Antonio, Texas 78261, with all buildings, appurtenances, and improvements thereon and any and

all surface and sub-surface rights, title and interests, if any, and being more particularly described

as follows:

CB 4910C (Campanas Phase 1), Block 14, Lot 4, also known as 22723 Colibries, San Antonio,
Bexar County, TX 78261;

       4.     The real property located and situated at 22719 Colibries Street, Bexar County, San

Antonio, Texas 78261, with all buildings, appurtenances, and improvements thereon and any and


                                                  4
        Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 5 of 8




all surface and sub-surface rights, title and interests, if any, and being more particularly described

as follows:

CB 4910C (Campanas Phase I), Block 14, Lot 5, also known as 22719 Colibries, San Antonio,
Bexar County, TX 78261;

       5.     The real property located and situated at 22715 Colibries Street, Bexar County, San

Antonio, Texas 78261, with all buildings, appurtenances, and improvements thereon and any and

all surface and sub-surface rights, title and interests, if any, and being more particularly described

as follows:

CB 4910C (Campanas Phase I), Block 14, Lot 6, also known as 22715 Colibries, San Antonio,
Bexar County, TX 78261;

       6.     The real property located and situated at 22710 Colibries Street, Bexar County, San

Antonio, Texas 78261, with all buildings, appurtenances, and improvements thereon and any and

all surface and sub-surface rights, title and interests, if any, and being more particularly described

as follows:

CB 4910C (Campanas Phase I), Block 14, Lot 2, also known as 22710 Colibries, San Antonio,
Bexar County, TX 78261,

hereinafter collectively referred to as the Respondent Real Properties, and in support thereof would

show the Court the following:


                                                  I.
        On July 1, 2014, the United States filed a Verified Complaint for Forfeiture (Doc. 1)

against the Respondent Real Properties, and on May 16, 2016, the United States filed an Amended

Verified Complaint for Forfeiture (Doc. 35).

        The facts of this Amended Verified Complaint for Forfeiture were filed and subsequently

remain under seal. On July 28, 2014, Claimants Luis Armando Reynoso Lopez, Individually, and

LRL-AC International Real Estate Holdings, LLC, filed a Claim (Doc. 6) asserting their interest

                                                  5
        Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 6 of 8




in the Respondent Real Properties. On August 19, 2014, Luis Armando Reynoso Lopez,

Individually, and LRL-AC International Real Estate Holdings, LLC filed an Answer (Doc. 8)

asserting their interest in the Respondent Real Properties.

                                                    II.

        Court records for the United States District Clerk's Office, San Antonio Division, reveal

that no other claims or answers have been filed in this cause of action against the Respondent Real

Properties, and the time for filing such has now expired; therefore, any and all other potential

claimants should be held in default. See Rule G, Supplemental Rules for Certain Admiralty and

Maritime Claims and Asset Forfeiture Actions, Fed. R. Civ. P.

                                                  III.

        On December 19, 2018, Ruben and Mary Solis, individually and as representatives of their entity,

Unique and Distinctive Homes, Inc., and as derivative claimants on behalf of R&S Investments

International LP filed a Motion to Allow Intervention (Doc. 110). On December 27, 2018, the United

States filed its Response in Opposition to this motion. On January 9, 2019, the Court filed its Memorandum

Opinion denying Intervenors’ Motion to Allow Intervention.


                                                  IV.
        In the interest of justice, judicial economy, and other consideration, the United States of

America, Claimant Luis Armando Reynoso Lopez, Individually, and LRL-AC International Real

Estate Holdings, LLC have reached a settlement agreement regarding disposition of the

Respondent Real Properties in the instant civil case, and will file, under seal and with the Court’s

leave, a separate Hold Harmless Agreement and Stipulation and Settlement Agreement regarding

the Respondent Real Properties.




                                                    6
        Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 7 of 8




        WHEREFORE, premises considered, the United States of America, Claimant Luis

Armando Reynoso-Lopez, Individually, and LRL-AC International Real Estate Holdings, LLC

hereto jointly move this Honorable Court to enter an Order approving and adopting the terms and

provisions of the Hold Harmless Agreement and Stipulation and Settlement Agreement which will

be attached and fully incorporated as Appendix A to the instant motion after receiving leave of

Court to file under seal), as heretofore mentioned, which forfeits and defaults any and all right, title,

and interest of any and all other potential claimants to the Respondent Real Properties, and which

provides for such other and further relief as this Court deems just and proper.


                                                        Respectfully submitted,

                                                        JOHN F. BASH
                                                        United States Attorney

                                                By:     /s/____________________________
                                                        Mary Nelda G. Valadez
                                                        Assistant United States Attorney
                                                        Chief, Asset Forfeiture Section
                                                        601 N.W. Loop 410, Suite 600
                                                        San Antonio, Texas 78216
                                                        Tel: (210) 384-7040
                                                        Fax: (210) 384-7045
                                                        Texas Bar No. 20421844
                                                        Attorneys for the United States of America


                                                By:     /s/
                                                        David E. Dilley, Jr.
                                                        Law Office of David E. Dilley, PLLC
                                                        State Bar No: 05871800
                                                        5255 San Pedro
                                                        San Antonio, Texas 78212
                                                        Tel: 210-733-4669 Fax: 210-733-3669
                                                        Email: david@dilleylawoffice.com
                                                        Attorney for Claimants:
                                                        Luis Armando Reynoso-Lopez, Individually
                                                        and LRL-AC International Real Estate
                                                        Holdings, LLC

                                                    7
       Case 5:14-cv-00584-RCL Document 120-1 Filed 08/05/19 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System which will transmit notification of such

filing to the following CM/ECF participant:

David E. Dilley, Jr.
Law Office of David E. Dilley, PLLC
5255 San Pedro
San Antonio, Texas 78212
Email: david@dilleylawoffice.com
Attorney for Claimants:
Luis Armando Reynoso-Lopez, Individually
and LRL-AC International Real Estate Holdings, LLC



                                                   /s/______________________________
                                                   Mary Nelda G. Valadez
                                                   Assistant United States Attorney




                                               8
